Exhibit 10.7

Execution Version

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Subordination Agreement”),
dated as of August 9, 2018 is made among the companies from time to time party
hereto (the “Companies”), and Deerfield ELGX Revolver, LLC, a Delaware limited
liability company, as agent (in such capacity, together with its successors and
assigns in such capacity, the “Agent”) for the Lender Group (as defined in the
below-defined Credit Agreement).

WHEREAS, Endologix, Inc., a Delaware corporation (“Endologix”), each of its
direct and indirect Subsidiaries set forth on the signature pages thereto and
any additional borrower that may be thereafter be added thereto (together with
Endologix, the “Borrowers” and each individually, a “Borrower”), the lenders
from time to time party thereto (the “Lenders”) and Agent are parties to that
certain Credit Agreement, dated as of even date herewith (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have provided Revolver Commitments and have made
Loans and/or other financial accommodations to the Borrowers;

WHEREAS, the Companies have entered into that certain Guaranty and Security
Agreement, dated as of even date herewith (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty and Security Agreement”), in
favor of Agent, pursuant to which such Companies (together with any other Person
(as defined in the below-defined Credit Agreement) who is a “Guarantor,” as
defined in the Credit Agreement, the “Guarantors;” the “Obligors”) have
guaranteed the obligations (including any Liquidated Damages, any Applicable
Revolver Reduction Premium, the remaining Commitment Fee and the other
Obligations) of the Borrowers and the other Companies under the Credit Agreement
and the other Loan Documents;

WHEREAS, each Company has made or may make certain loans or advances from time
to time to one or more Obligors; and

WHEREAS, in order to induce the Agent and the Lenders to make the Loans and
other financial accommodations and provide for Revolver Commitments under the
Loan Documents, each Company has agreed to the subordination of such
indebtedness of each Obligor to such Company, upon the terms and subject to the
conditions set forth in this Subordination Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:

SECTION 1. Definitions; Interpretation.

(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Subordination Agreement and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.



--------------------------------------------------------------------------------

(b) Certain Defined Terms. As used in this Subordination Agreement, the
following terms shall have the following meanings:

“Discharge of Senior Indebtedness” means the payment in cash of all amounts
owing on account of the outstanding principal amount of the Loans and any other
Obligations (including any Liquidated Damages, any Applicable Revolver Reduction
Premium and the remaining Commitment Fee) owing by the Borrowers and the other
Loan Parties to the Lender Group pursuant to the Loan Documents and the
termination of all of the Commitments; provided that the foregoing shall be
subject to the second sentence of Section 17.07 of the Credit Agreement and
Section 10(b).

“Insolvency Events” has the meaning set forth in Section 3.

“Intercompany Subordinated Debt” means, with respect to each Company, all
indebtedness, liabilities, and other obligations of each Obligor owing to such
Company, whether now existing or hereafter arising, and whether due or to become
due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including all fees and all other amounts payable by any Obligor to
such Company under or in connection with any documents or instruments related
thereto.

“Intercompany Subordinated Debt Payment” means any payment or distribution by or
on behalf of the Obligors, directly or indirectly, of assets of the Obligors of
any kind or character, whether in cash, property, or securities for or on
account of the Intercompany Subordinated Debt, including on account of the
purchase, redemption, or other acquisition of Intercompany Subordinated Debt, as
a result of a collection, sale, or other disposition of collateral, or by
setoff, exchange, or in any other manner.

“Senior Indebtedness” means the Obligations (as defined in the Credit Agreement)
and other indebtedness and liabilities of the Obligors to the Lender Group under
or in connection with the Credit Agreement, the Guaranty and Security Agreement
and/or the other Loan Documents, including any Liquidated Damages, any
Applicable Revolver Reduction Premium, the remaining Commitment Fee, all unpaid
principal of the outstanding Loans, all interest accrued thereon (including all
interest that, but for the provisions of the Bankruptcy Code, would have
accrued), all fees due under the Credit Agreement and the other Loan Documents
(including all fees that, but for the provisions of the Bankruptcy Code, would
have accrued), and all other amounts payable by the Obligors to the Agent and
the other members of the Lender Group thereunder or in connection therewith,
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined.

(c) Interpretation. Unless the context of this Subordination Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Subordination Agreement refer to this
Subordination Agreement as a whole and not to any particular provision of this
Subordination

 

-2-



--------------------------------------------------------------------------------

Agreement. Section, subsection, clause, schedule, and exhibit references are to
this Subordination Agreement unless otherwise specified. References to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto. References to statutes or
regulations are to be construed as including all statutory and regulatory
provisions consolidating, amending, or replacing the statute or regulation
referred to. The captions and headings are for convenience of reference only and
shall not affect the construction of this Subordination Agreement.

SECTION 2. Subordination to Payment of Senior Indebtedness. As to each Company,
all payments on account of the Intercompany Subordinated Debt shall be subject,
subordinate, and junior, in right of payment and exercise of remedies, to the
extent and in the manner set forth herein, to the prior Discharge of Senior
Indebtedness.

SECTION 3. Subordination Upon Any Distribution of Assets of the Obligors. As to
each Company, in the event of any payment or distribution of assets of any
Obligor (the “Affected Obligor”) of any kind or character, whether in cash,
property, or securities, upon the dissolution, winding up, or total or partial
liquidation or reorganization, readjustment, arrangement, or similar proceeding
relating to such Obligor or its property, whether voluntary or involuntary, or
in bankruptcy, insolvency, receivership, arrangement, or similar proceedings or
upon an assignment for the benefit of creditors, or upon any other marshaling or
composition of the assets and liabilities of such Obligor, or otherwise (such
events, other than any such events permitted by the Loan Documents,
collectively, the “Insolvency Events”): (i) the Discharge of Senior Indebtedness
must have occurred before any Intercompany Subordinated Debt Payment is made by
or on behalf of the Affected Obligor; and (ii) to the extent permitted by
Applicable Law, any Intercompany Subordinated Debt Payment to which such Company
would be entitled except for the provisions hereof, shall be paid or delivered
by the trustee in bankruptcy, receiver, assignee for the benefit of creditors,
or other liquidating agent making such payment or distribution directly to
Agent, for the benefit of itself and the other members of the Lender Group, for
application to the payment of the Senior Indebtedness in accordance with clause
(i) and Section 2.03(f) of the Credit Agreement, after giving effect to any
concurrent payment or distribution or provision therefor to Agent or any other
member of the Lender Group in respect of such Senior Indebtedness.

SECTION 4. Payments on Intercompany Subordinated Debt.

(a) Permitted Payments. So long as no Event of Default would result therefrom or
has occurred and is continuing, each Obligor may make, and each Company shall be
entitled to accept and receive, payments on account of the Intercompany
Subordinated Debt in the ordinary course of business and any other payment
permitted by the Loan Documents, in each case, in accordance with the terms of
the Loan Documents.

(b) No Payment Upon Senior Indebtedness Defaults. Upon the occurrence of any
Event of Default, and until such Event of Default is cured or waived in
accordance with the terms of the Credit Agreement, each Obligor shall not make,
and each Company shall not accept or receive, any Intercompany Subordinated Debt
Payment; provided, however, notwithstanding the foregoing, (i) any Obligor may
pay to the Borrowers, and the Borrowers may accept and

 

-3-



--------------------------------------------------------------------------------

receive payments on account of any Intercompany Subordinated Debt owed to the
Borrowers so long as such payments are immediately remitted to a deposit account
or securities account that is subject to a Control Agreement and (ii) any
Obligor that is not a Borrower may pay to a Guarantor, and a Guarantor may
accept and receive payments on account of any Intercompany Subordinated Debt
owed to such Guarantor so long as such payments are immediately remitted to a
deposit account or securities account that is subject to a Control Agreement;
provided, further, that each Obligor shall be permitted to make any such
payments missed due to the application of this sentence upon the written waiver
of any such Event of Default in accordance with the terms of the Credit
Agreement.

SECTION 5. Subordination of Remedies. Until the Discharge of Senior
Indebtedness, following the occurrence of any Event of Default and until such
Event of Default is cured or waived in accordance with the terms of the Credit
Agreement, each Company shall not, without the prior written consent of Agent:

(a) accelerate, make demand, or otherwise make due and payable prior to the
original due date thereof any Intercompany Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests in
respect of the obligations of any Obligor owing to such Company;

(b) exercise any rights under or with respect to guaranties of the Intercompany
Subordinated Debt, if any;

(c) exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities, or obligations of such Company to any Obligor against
any of the Intercompany Subordinated Debt; or

(d) commence, or cause to be commenced, or join with any creditor other than
Agent and the other members of the Lender Group in commencing, any bankruptcy,
insolvency, or receivership proceeding against any Obligor.

SECTION 6. Payment Over to Agent. In the event that, notwithstanding the
provisions of Section 3, Section 4, and Section 5, any Intercompany Subordinated
Debt Payments shall be received in contravention of Section 3, Section 4, or
Section 5 by any Company before the Discharge of Senior Indebtedness has
occurred, such Intercompany Subordinated Debt Payments shall be held in trust
for the benefit of Agent, for the benefit of itself and the other members of the
Lender Group, and shall be paid over or delivered to Agent, for the benefit of
the itself and the other members of the Lender Group, for application to the
payment, in full, in cash or Cash Equivalents of all Senior Indebtedness
remaining unpaid to the extent necessary to give effect to Section 3, Section 4,
and Section 5 and to the extent necessary to cause a Discharge of Senior
Indebtedness to occur, after giving effect to any concurrent payments or
distributions to Agent or any other members of the Lender Group in respect of
the Senior Indebtedness.

SECTION 7. Insolvency.

 

-4-



--------------------------------------------------------------------------------

(a) Authorization to Agent. If, while any Intercompany Subordinated Debt is
outstanding, any Insolvency Event shall occur and be continuing with respect to
any Obligor or its property: (i) Agent hereby is irrevocably authorized and
empowered (in the name of each Company or otherwise), but shall have no
obligation, to demand, sue for, collect, and receive every payment or
distribution in respect of the Intercompany Subordinated Debt owing by the
Affected Obligor and give acquittance therefor and to file claims and proofs of
claim (as set forth below in Section 7(b)) and take such other action (including
voting such Intercompany Subordinated Debt) as it may deem necessary or
advisable for the exercise or enforcement of any of the rights or interests of
Agent or any other member of the Lender Group; and (ii) each Company shall
promptly take such action as Agent reasonably may request (A) to collect the
Intercompany Subordinated Debt owing by the Affected Obligor for the account of
Agent and the other members of the Lender Group and to file appropriate claims
or proofs of claim in respect of the Intercompany Subordinated Debt, (B) to
execute and deliver to Agent such powers of attorney, assignments, and other
instruments as it may request to enable it to enforce any and all claims with
respect to such Intercompany Subordinated Debt, and (C) to collect and receive
any and all Intercompany Subordinated Debt Payments owing by the Affected
Obligor.

(b) Rights in Insolvency Events.

(i) Each of the Companies hereby authorizes and empowers the Agent, for the
benefit of itself and the other members of the Lender Group, in any Insolvency
Event to file a proof of claim on behalf of such Company with respect to the
Intercompany Subordinated Debt owing by the Affected Obligor (A) if such Company
fails to file such proof of claim prior to thirty (30) days before the
expiration of the time period during which such claims must be submitted, or
(B) if the Agent, exercising reasonable discretion, believes that any statements
or assertions in a proof of claim filed by such Company are not consistent with
the terms and conditions hereof; provided, however, that any failure of the
Agent to file such proof of claim shall not be deemed to be a waiver by the
Agent of any of the rights and benefits granted herein by such Company. Each
Company shall provide the Agent with a copy of any proof of claim filed by such
Company in any Insolvency Event.

(ii) Each Company hereby irrevocably grants the Agent the sole and exclusive
authority and power in any Insolvency Event, unless and until this Subordination
Agreement is terminated in accordance with its terms: (A) to accept and receive
any payment or distribution which may be payable or deliverable at any time upon
or in respect of the Intercompany Subordinated Debt owing by the Affected
Obligor; and (B) to take such other action as may be necessary or advisable to
effectuate the foregoing. Each Company shall provide to the Agent all
information and documents necessary to present claims or seek enforcement as
described in the immediately preceding sentence.

(iii) Each of the Companies hereby agrees that, while it shall retain the right
to vote its claims and, except as otherwise provided in this Subordination
Agreement, otherwise act in any Insolvency Event relative to any Obligor
(including, without limitation, the right to vote to accept or reject any plan
of partial or complete liquidation, reorganization, arrangement, composition, or
extension), such Company shall not: (A) take any action or vote in any way so as
to directly or indirectly challenge or contest (1) the validity or the
enforceability of

 

-5-



--------------------------------------------------------------------------------

the Credit Agreement, the Guaranty and Security Agreement, the other Loan
Documents, or the Liens and security interests granted to Agent with respect to
the Senior Indebtedness, (2) the rights and duties of Agent or the other members
of the Lender Group established in the Credit Agreement, the Guaranty and
Security Agreement or any other Loan Document, or (3) the validity or
enforceability of this Subordination Agreement; (B) seek, or acquiesce in any
request, to dismiss any Insolvency Event or to convert an Insolvency Event under
chapter 11 of the Bankruptcy Code to a case under chapter 7 of the Bankruptcy
Code; (C) seek, or acquiesce in any request for, the appointment of a trustee or
examiner with expanded powers for any Obligor; (D) propose, vote in favor of or
otherwise approve a plan of reorganization, arrangement or liquidation, or file
any motion or pleading in support of any plan of reorganization, arrangement or
liquidation, unless it provides for the Discharge of Senior Indebtedness or
unless Agent has approved of the treatment of its claims with respect to the
Senior Indebtedness under such plan; (E) object to the treatment under a plan of
reorganization or arrangement of Agent’s claims with respect to the Senior
Indebtedness; (F) seek relief from the automatic stay of Section 362 of the
Bankruptcy Code or any other stay in any Insolvency Event in respect of any
portion of the Collateral; or (G) directly or indirectly oppose any relief
requested or supported by Agent, on behalf of the itself and the other members
of the Lender Group, including any sale or other disposition of property free
and clear of the Liens and security interests of any Company under
Section 363(f) of Title 11 of the United States Code or any other similar
provision of Applicable Law.

SECTION 8. Certain Agreements of Each Company.

(a) No Benefits. Each Company understands that there may be various agreements
between Agent, the other members of the Lender Group and the Obligors evidencing
and governing the Senior Indebtedness, and each Company acknowledges and agrees
that (except to the extent provided in any such agreement) such agreements are
not intended to confer any benefits on such Company and that neither Agent nor
any other member of the Lender Group shall have any obligation to such Company
(except to the extent expressly provided in any such agreement) or any other
Person to exercise any rights, enforce any remedies, or take any actions which
may be available to them under such agreements.

(b) No Interference. Each Company acknowledges that each Obligor has granted to
Agent, for the benefit of the members of the Lender Group, security interests in
all of such Obligor’s assets, and agrees not to interfere with or in any manner
oppose a disposition of any Collateral by Agent in accordance with Applicable
Law.

(c) Reliance by Agent and the Other Members of the Lender Group. Each Company
acknowledges and agrees that Agent and the other members of the Lender Group
will have relied upon and will continue to rely upon the subordination
provisions provided for herein and the other provisions hereof in entering into
the Loan Documents (including in amending and restating certain of the Prior
Loan Documents) and making or issuing the Loan.

(d) Waivers. Each Company hereby waives any and all notice of the incurrence of
the Senior Indebtedness or any part thereof and any right to require marshaling
of assets.

 

-6-



--------------------------------------------------------------------------------

(e) Rights of Agent and the Other Members of the Lender Group Not Affected. Each
Company hereby agrees that at any time and from time to time, without notice to
or the consent of such Company, without incurring responsibility to such
Company, and without impairing or releasing the subordination provided for
herein or otherwise impairing the rights of Agent or any other members of the
Lender Group hereunder, (i) the time for any Obligor’s performance of or
compliance with any of its agreements contained in the Loan Documents may be
extended or such performance or compliance may be waived by Agent and/or the
Lenders (in accordance with the Loan Documents); (ii) the agreements of any
Obligor with respect to the Loan Documents may from time to time be modified by
such Obligor, Agent and the Lenders (in accordance with the Loan Documents) for
the purpose of adding any requirements thereto or changing in any manner the
rights and obligations of such Obligor, Agent or the Lenders thereunder;
(iii) the manner, place, or terms for payment of Senior Indebtedness or any
portion thereof may be altered or the terms for payment extended, or the Senior
Indebtedness may be renewed in whole or in part; (iv) the maturity of the Senior
Indebtedness may be accelerated in accordance with the terms of any present or
future agreement by any Obligor, Agent and the Lenders (in accordance with the
Loan Documents); (v) any Collateral may be sold, exchanged, released, or
substituted in accordance with the Loan Documents and any Lien in favor of Agent
or any other members of the Lender Group may be terminated, subordinated, or
fail to be perfected or become unperfected; (vi) any Person liable in any manner
for Senior Indebtedness may be discharged, released, or substituted; and
(vii) all other rights against the Obligors, any other Person, or with respect
to any Collateral may be exercised (or Agent or any other members of the Lender
Group may waive or refrain from exercising such rights in accordance with the
Loan Documents).

(f) Rights of Agent and the Other Members of the Lender Group Not to Be
Impaired. No right of Agent or any other members of the Lender Group to enforce
the subordination provided for herein or to exercise its other rights hereunder
shall at any time in any way be prejudiced or impaired by any act or failure to
act by any Company, Agent or any other members of the Lender Group hereunder or
under or in connection with the other Loan Documents or by any noncompliance by
any Company with the term and provisions and covenants herein or in any other
Loan Document, regardless of any knowledge thereof Agent or any other member of
the Lender Group may have or otherwise be charged with.

(g) Financial Condition of the Obligors. Except as provided under the Credit
Agreement, no Company shall have any right to require Agent or any other member
of the Lender Group to obtain or disclose any information with respect to:
(i) the financial condition or character of any Obligor or the ability of the
Obligors to pay and perform Senior Indebtedness; (ii) the Senior Indebtedness;
(iii) the Collateral or other security for any or all of the Senior
Indebtedness; (iv) the existence or nonexistence of any guarantees of, or any
other subordination agreements with respect to, all or any part of the Senior
Indebtedness; (v) any action or inaction on the part of Agent, any other member
of the Lender Group or any other Person; or (vi) any other matter, fact, or
occurrence whatsoever.

(h) Acquisition of Liens or Guaranties. No Company shall, without the prior
written consent of Agent, acquire any right or interest in or to any Collateral
not owned by such

 

-7-



--------------------------------------------------------------------------------

Company or accept any guaranties for the Intercompany Subordinated Debt, except
as expressly permitted by the Loan Documents.

(i) Release of Liens. In the event of any private or public sale or other
disposition of all or any portion of the Collateral by or with the consent of
the Agent in accordance with the Loan Documents, or as otherwise permitted by
the Credit Agreement, at any time prior to the date upon which the Discharge of
Senior Indebtedness shall have occurred, each Company agrees that such sale or
disposition will be free and clear of the Liens and security interests securing
the Intercompany Subordinated Debt (if any) of such Company and, if the sale or
other disposition includes Stock in any Obligor, such Company agrees to release
the Persons whose Stock is sold or disposed of from all Intercompany
Subordinated Debt so long as the Agent also releases the Persons whose Stock is
sold or disposed of from all Senior Indebtedness. In furtherance thereof, each
Company agrees that (i) the Agent is authorized to file any and all UCC Lien
releases and/or terminations of the Liens and security interests held by such
Company in connection with such a sale or other disposition, and (ii) it will
execute any and all Lien and security interest releases or other documents
reasonably requested by the Agent in connection therewith.

SECTION 9. Subrogation, etc.

(a) Subrogation. Until Discharge of the Senior Indebtedness and the full payment
and satisfaction of all Obligations, subject to Section 10(b), each Company
hereby waives any and all rights that it may acquire by way of subrogation under
this Subordination Agreement, by reason of any payment or distribution to Agent
or any other member of the Lender Group hereunder or otherwise.

(b) Payments Over to the Companies. If any payment or distribution to which any
Company would otherwise have been entitled but for the provisions of Section 3,
Section 4, or Section 5 shall have been applied pursuant to the provisions of
Section 3, Section 4, or Section 5 to the payment of all amounts payable under
the Senior Indebtedness, subject to Section 10(b), such Company shall be
entitled to receive from Agent or any other member of the Lender Group, as the
case may be, any payments or distributions received by such Person in excess of
the amount sufficient to cause the Discharge of Senior Indebtedness. If any such
excess payment is made to Agent or any Lender, such Person shall promptly remit
such excess to such Company and until so remitted shall hold such excess payment
for the benefit of such Company.

SECTION 10. Continuing Agreement; Reinstatement.

(a) Continuing Agreement. This Subordination Agreement is a continuing agreement
of subordination and shall continue in effect and be binding upon each Company
until the Discharge of Senior Indebtedness has occurred. The subordinations,
agreements, and priorities set forth herein shall remain in full force and
effect regardless of whether any party hereto in the future seeks to rescind,
amend, terminate, or reform, by litigation or otherwise, its respective
agreements with any other Company.

 

-8-



--------------------------------------------------------------------------------

(b) Reinstatement. If any member of the Lender Group receives payment or
property on account of the Senior Indebtedness, and the payment is subsequently
invalidated, avoided, declared to be fraudulent or preferential, set aside, or
otherwise required to be transferred to a trustee, receiver, an Obligor, an
estate of an Obligor or any other Person (a “Recovery”), then, to the extent of
the Recovery, the Senior Indebtedness intended to have been satisfied by such
payment or property will be reinstated as Senior Indebtedness on the date of the
Recovery, and no Discharge of Senior Indebtedness will be deemed to have
occurred for all purposes hereunder. If this Subordination Agreement is
terminated prior to a Recovery, this Subordination Agreement will be
automatically reinstated in full force and effect, and such prior termination
will not diminish, release, discharge, impair, or otherwise affect the
obligations of the parties hereto from (or prior to) the date of reinstatement.
Upon any such reinstatement of Senior Indebtedness, the Companies will deliver
to Agent any payments, other amounts or property (or proceeds thereof) received
between the date of Discharge of Senior Indebtedness and the Recovery. The
Companies may not benefit from a Recovery, and any distribution, payment or
transfer made to any Company as a result of a Recovery will be paid or
transferred over to Agent immediately upon the occurrence of such Recovery for
application to (and/or the benefit of) Senior Indebtedness.

SECTION 11. Transfer of Intercompany Subordinated Debt. No Company may assign or
transfer its rights and obligations in respect of the Intercompany Subordinated
Debt, except as expressly permitted by the Loan Documents, without the prior
written consent of Agent, and any such transferee or assignee, as a condition to
acquiring an interest in the Intercompany Subordinated Debt shall agree to be
bound hereby, in form satisfactory to Agent. Any prohibited assignment or
transfer by any Company shall be void ab initio.

SECTION 12. Obligations of the Obligors Not Affected. The provisions of this
Subordination Agreement are intended solely for the purpose of defining the
relative rights of each Company against the Obligors, on the one hand, and of
Agent and the other members of the Lender Group against the Obligors, on the
other hand. Nothing contained in this Subordination Agreement shall (i) impair,
as between each Company and each Obligor, the obligation of such Obligor to pay
its respective obligations with respect to the Intercompany Subordinated Debt as
and when the same shall become due and payable, or (ii) otherwise affect the
relative rights of each Company against each Obligor, on the one hand, and of
the creditors (other than Agent and the other members of the Lender Group) of
the Obligors against the Companies, on the other hand.

SECTION 13. Endorsement of Documents; Further Assurances and Additional Acts.

(a) Endorsement of Documents. At the request of Agent, all documents, agreements
and instruments evidencing any of the Intercompany Subordinated Debt, if any,
shall be endorsed with a legend noting that such documents and instruments are
subject to this Subordination Agreement, and each Company shall promptly deliver
to Agent evidence of the same.

 

-9-



--------------------------------------------------------------------------------

(b) Further Assurances and Additional Acts. Each Company shall execute,
acknowledge, deliver, file, notarize, and register at its own expense all such
further agreements, instruments, certificates, financing statements, documents,
and assurances, and perform such acts as Agent reasonably shall deem necessary
or appropriate to effectuate the purposes of this Subordination Agreement, and
promptly provide Agent with evidence of the foregoing reasonably satisfactory in
form and substance to Agent.

SECTION 14. Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including by facsimile or
other electronic method of transmission) and shall be mailed, sent, or delivered
in accordance with the notice provisions contained in the Credit Agreement.

SECTION 15. No Waiver; Cumulative Remedies. No failure on the part of Agent or
any other member of the Lender Group to exercise, and no delay in exercising,
any right, remedy, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, remedy,
power, or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power, or privilege. The rights and
remedies under this Subordination Agreement are cumulative and not exclusive of
any rights, remedies, powers, and privileges that may otherwise be available to
Agent or any other member of the Lender Group.

SECTION 16. Survival. All covenants, agreements, representations and warranties
made in this Subordination Agreement shall, except to the extent otherwise
provided herein, survive the execution and delivery of this Subordination
Agreement, and shall continue in full force and effect until the Discharge of
Senior Indebtedness has occurred.

SECTION 17. Benefits of Agreement. This Subordination Agreement is entered into
for the sole protection and benefit of the parties hereto (and the benefit of
the members of the Lender Group that are not party hereto) and their permitted
successors and assigns, and no other Person shall be a direct or indirect
beneficiary of, or shall have any direct or indirect cause of action or claim in
connection with, this Subordination Agreement.

SECTION 18. Binding Effect. This Subordination Agreement shall be binding upon,
inure to the benefit of and be enforceable by each Company, Agent, each other
member of the Lender Group and their respective permitted successors and
permitted assigns.

SECTION 19. GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS SUBORDINATION AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE.

SECTION 20. SUBMISSION TO JURISDICTION. Each party hereto agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Subordination Agreement (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be

 

-10-



--------------------------------------------------------------------------------

commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Subordination Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS SUBORDINATION AGREEMENT AND ANY
TRANSACTION CONTEMPLATED HEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE. EACH PARTY HERETO
(A) CERTIFIES THAT NO OTHER PARTY AND NO AGENT, REPRESENTATIVE OR OTHER PERSON
AFFILIATED WITH OR RELATED TO ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SUBORDINATION AGREEMENT BY THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.

SECTION 21. Entire Agreement; Amendments and Waivers.

(a) Entire Agreement. This Subordination Agreement constitutes the entire
agreement of each of the Companies, Agent and each of the other member of the
Lender Group with respect to the matters set forth herein and supersedes any
prior agreements, commitments, draft, communications, discussions and
understandings, oral or written, with respect thereto.

(b) Amendments and Waivers. No amendment, restatement or other modification to
any provision of this Subordination Agreement shall in any event be effective
unless the same shall be in writing and signed by each of the Companies and
Agent; and no waiver of any provision of this Subordination Agreement, or
consent to any departure by any Company therefrom, shall in any event be
effective unless the same shall be in writing and signed by Agent. Any such
amendment, restatement, other modification waiver, or consent shall be effective
only in the specific instance and for the specific purpose for which given.

SECTION 22. Conflicts. In case of any conflict or inconsistency between any
terms of this Subordination Agreement, on the one hand, and any documents,
agreement or

 

-11-



--------------------------------------------------------------------------------

instruments in respect of the Intercompany Subordinated Debt, on the other hand,
then the terms of this Subordination Agreement shall control.

SECTION 23. Severability. Whenever possible, each provision of this
Subordination Agreement shall be interpreted in such manner as to be effective
and valid under all Applicable Laws and regulations. If, however, any provision
of this Subordination Agreement shall be prohibited by or invalid under any such
Applicable Law or regulation in any jurisdiction, it shall, as to such
jurisdiction, be deemed modified to conform to the minimum requirements of such
Applicable Law or regulation, or, if for any reason it is not deemed so
modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Subordination Agreement or the validity or effectiveness of such provision in
any other jurisdiction.

SECTION 24. Interpretation. This Subordination Agreement is the result of
negotiations between, and has been reviewed by the respective counsel to, the
Companies, Agent and each other member of the Lender Group and is the product of
all parties hereto. Accordingly, this Subordination Agreement shall not be
construed against Agent or any other member of the Lender Group merely because
of their involvement in the preparation hereof.

SECTION 25. Counterparts. This Subordination Agreement may be executed in
several counterparts, and by each party hereto on separate counterparts, each of
which and any photocopies, facsimile copies and other electronic methods of
transmission thereof shall be deemed an original, but all of which together
shall constitute one and the same agreement..

SECTION 26. Termination of Agreement. Subject to Section 10(b), upon the
Discharge of Senior Indebtedness, this Subordination Agreement shall terminate
and Agent shall promptly, upon the request of the Borrowers and at the sole
expense of the Borrowers, execute and deliver to the Borrower Representative
such documents and instruments as shall be reasonably necessary to evidence such
termination.

[Signature page follows.]

 

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this
Subordination Agreement as of the date first written above.

 

ENDOLOGIX, INC., a Delaware corporation, as a Company and an Obligor By:   /s/
Vaseem Mahboob  

Name: Vaseem Mahboob

 

Title:   Chief Financial Officer

CVD/RMS ACQUISITION CORP., a Delaware corporation, as a Company and an Obligor
By:   /s/ Vaseem Mahboob  

Name: Vaseem Mahboob

 

Title:   Chief Financial Officer and Secretary

NELLIX, INC., a Delaware corporation, as a Company and an Obligor By:   /s/
Vaseem Mahboob  

Name: Vaseem Mahboob

 

Title:   Chief Financial Officer and Secretary

TRIVASCULAR TECHNOLOGIES, INC., a Delaware corporation, as a Company and an
Obligor By:   /s/ Vaseem Mahboob  

Name: Vaseem Mahboob

 

Title:   Chief Financial Officer and Secretary

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

TRIVASCULAR, INC., a California corporation, as a Company and an Obligor By:  
/s/ Vaseem Mahboob  

Name: Vaseem Mahboob

 

Title:   Chief Financial Officer and Secretary

ENDOLOGIX CANADA, LLC, a Delaware limited liability company, as a Company and an
Obligor By:   /s/ Vaseem Mahboob  

Name: Vaseem Mahboob

 

Title:   Chief Financial Officer and Secretary

TRIVASCULAR SALES LLC,

a Texas limited liability company, as a Company and an Obligor

By:   /s/ Vaseem Mahboob  

Name: Vaseem Mahboob

 

Title:   Chief Financial Officer and Secretary

RMS/ENDOLOGIX SIDEWAYS MERGER CORP., a Delaware corporation, as a Company and an
Obligor By:   /s/ Vaseem Mahboob  

Name: Vaseem Mahboob

 

Title:   Chief Financial Officer and Secretary

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

DEERFIELD ELGX REVOLVER, LLC,

as Agent

By: Deerfield Management Company, L.P.

(Series C), Manager

By: Flynn Management LLC, General Partner By:   /s/ David J. Clark Name:   David
J. Clark Title:   Authorized Signatory

[Signature Page to Intercompany Subordination Agreement]